 

SEPARATION AND SEVERANCE AGREEMENT

 

This Separation and Severance Agreement ("Agreement") is made and entered into
by and between KIT digital, Inc., a Delaware corporation (the "Company"), and
Gavin Campion an individual ("Executive") this 14th day of May, 2012 (the
“Effective Date”).

 

RECITALS

 

A.   Executive has been employed by the Company as an officer and served on the
Company's Board of Directors up until March 23, 2012.

 

B.    Executive and the Company entered into an Employment Agreement on August
31, 2011 (the "Employment Agreement"), attached hereto as Exhibit A.

 

C.   After lengthy discussions among the parties concerning the operations,
management structure and future of the Company, the parties desire to terminate
their relationship and reorganize the structure of the Company on an amicable
basis pursuant to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises, undertakings and
releases, receipt of which is hereby acknowledged as sufficient consideration by
both parties, the parties agree as follows:

 

1.  RECITALS. The above recitals are true, correct, and are herein incorporated
by reference.

 

2.  RESIGNATION OF EMPLOYMENT. Executive hereby resigns as a key employee and
Director and from any and all other offices or positions he may have had with
the Company or any of its subsidiaries, to be effective on the Termination Date,
as defined herein. Executive acknowledges that he has timely received all wages,
benefits or other monies due through the date of this Agreement under the
Employment Agreement or otherwise from the Company.

 

3.  TERMINATION. The Employment Agreement is permanently terminated effective on
the Termination Date. However, Schedules B&C of the Employment Agreement shall
survive termination for a period of one (1) year after the Termination Date.

 

4.  SEVERANCE AND BENEFITS. Subject to the conditions set forth herein, the
Company and Executive agree to the following.

 

a.)Company shall pay Executive an amount equal to the previous twelve (12)
months base salary (US$24,583 pcm to a total of US$295K), to paid in 9 equal
monthly installments, commencing Aug 15th, 2012 and through April 15th, 2013,
which shall be fully accelerated in the event the company completes a financing.
 At such time, the balance shall be paid in a lump sum on the closing date of
such financing. Financing shall include the securing of a debt facility.

 

 

 

 

b.)All stock options (the “Stock Options”) granted and issued to Campion
pursuant to the Company’s incentive stock plans over time (together, the “Stock
Option Plans”) together with all restricted stock units (the “RSUs”) and
performance contingent restricted stock units (the “PCRSUs”) awarded and issued
to Campion pursuant to those certain Restricted Stock Unit Program (the “RSU
Program”) and Performance Contingent Restricted Stock Unit Program (the “PCRSU
Program”) shall continue to vest pursuant to the terms and conditions of the
Stock Option Plans, the RSU Program and the PCRSU Program, as the case may be,
irrespective of Campion’s ongoing role in the Company or on the Board.

 

c.)The Company agrees that if Executive is made a party, is threatened to be
made a party, to any action, suit or proceeding, whether civil, criminal,
administrative, or investigative (a "Proceeding"), by reason of the fact that
Executive is or was a director, officer, or employee of the Company, or is or
was serving at the request of the Company as a director, officer, member,
employee, or agent of another corporation, partnership, joint venture, trust, or
other enterprise, including service with respect to employee benefit plans,
whether or not the basis of such Proceeding is Executive' alleged action in an
official capacity while serving as a director, officer, member, employee, or
agent, Executive shall be indemnified and held harmless by the Company to the
fullest extent legally permitted or authorized by the Company's Articles of
Incorporation, Bylaws, or resolutions of the Board of the Company, or, if
greater, by the laws of the State of New York, against all cost, expense,
liability, and loss (including, without limitation, attorney's fees, judgments,
fines or other liabilities or penalties and amounts paid or to be paid in
settlement) reasonably incurred or suffered by Executive in connection
therewith, and such indemnification shall continue as to Executive even if he
has ceased to be a director, member, employee, or agent of the Company or other
entity and shall inure to the benefit of Executive' heirs, executors, and
administrators.

 

d.)The Company agrees to enter into an advisory agreement with Executive that
compensates Executive $25,000 per month for the ensuing three-month period which
will be paid on or before the 15th May, 15th June and 15th July.

 

e.)If Executive is able to successfully complete the divestiture of the Sputnik
Agency within the six (6) month time period following the Termination Date, the
Company shall pay Executive an additional 10% bonus against the gross revenue
proceeds of such sale. The gross revenue for such sale must exceed $3.5 mil. in
order to collect the 10% bonus. If the Sputnik business is sold for less than
$3.5 mil, Executive shall receive a 5% bonus for such direct effort.

 

f.)Executive shall be paid $25,000 to cover relocation costs upon execution of
this agreement, to be paid on the execution date of this agreement.

 

 

 

 

g.)The Board’s Compensation Committee shall determine whether or not Executive
is entitled to receive a bonus for 2011, or the partial period of 2012.

 

h.)Executive shall be reimbursed up to $20K to cover legal expenses associated
with the negotiation of this Agreement and other related matters. Actual
invoices of work shall be provided to the Company and the Company will pay the
legal firm directly.

 

5.  TERMINATION DATE AND CONDITION TO AGREEMENT. The effective date of the
resignation of Executive and termination of the Employment Agreement shall be
April 19, 2012 ("Termination Date").

 

6.  RETURN OF PROPERTY. As a condition to the terms of this Agreement, Executive
shall return to the Company, in good condition, all property, documentation and
materials or property to the Company in Executive's possession, except for his
cell phone (Blackberry) and Mac Air laptop.

 

7.  NON-DISPARAGEMENT. The Company and Executive further agree that they shall
not make any disparaging, denigrating or untrue statements about the parties or
about any other employee of the Company. It is agreed and understood that any
breach of this paragraph by Executive or the Company would be material to the
other.

 

8.  GENERAL RELEASES AND VOLUNTARY WAIVER OF RIGHTS.

 

Except for the obligations created by or arising out of this Agreement,
effective on the Termination Date, Executive and Executive's descendants, heirs,
successors and assigns, and each of them, do hereby release, acquit, satisfy and
forever discharge and covenant not to sue the Company, its agents, servants,
employees and all persons for whose conduct it is legally responsible,
including, but not limited to, its officers, directors, attorneys, insurers,
stockholders, parent, subsidiary, affiliated or related entities and their
respective successors and assigns, and each of them, past or present, from any
and all manner of action, causes of action, rights, liens, agreements,
contracts, covenants, obligations, suits, claims, debts, dues, sums of monies,
costs, expenses, attorneys' fees, judgments, orders and liabilities, accounts,
covenants, controversies, promises, damages, of whatever kind and nature in law
or equity or otherwise whether now known or unknown, including specifically but
not limited to, any and all claims arising out of such employment relationship
which Executive ever had (including claims not yet accrued) against the Company,
its agents, servants, employees and persons for whom it is legally responsible,
for and upon any reason arising out of the employment relationship Executive had
with the Company and the transactions and relationships describe herein.
Executive specifically acknowledges that he has been advised that he should
consult with an attorney concerning his rights and the signing of this Release

 

 

 

 

9.  NON-ADMISSIONS. The Company and Executive agree that neither this Agreement
nor the consideration given shall be construed as an admission of any wrongdoing
or liability by the Company or Executive, and that all such liability or
wrongdoing is expressly denied.

 

10.  ANTI-COERCION. Each of the Parties hereto has entered into this Agreement
without undue influence, fraud, coercion, duress, misrepresentation, or
restraint having been imposed upon them by any other party, and further
acknowledges that each party had the opportunity to be represented by counsel of
their own selection.

 

11.  INTERPRETATION OF RELEASE. That this Agreement shall be construed in any
case which doubt may arise in such a manner as will make it lawful and fully
enforceable, and in the event that any part hereof shall be deemed unenforceable
or illegal, then it is the intention of the Parties hereto that such part be
severed and only the remainder be in force. That for the purposes of
interpretation and construction of this Agreement, this Agreement shall be
deemed to have been drafted by the Company and by Executive.

 

12.  NOTICES. Any notice required or permitted to be given under the terms of
this Agreement shall be sufficient if in writing and if sent postage prepaid by
registered or certified mail, return receipt requested; by overnight delivery;
by courier; or by confirmed telecopy, in the case of Executive to the business
or residence as shown on the records of the Company, or in the case of the
Company to its principal office or at such other place as it may designate.

 

13.  ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the Parties and shall not be modified, altered, or discharged, except by a
writing signed by each of the Parties hereto.

 

14.  GOVERNING LAW, JURISDICTION AND VENUE. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York.

 

15.  COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same Agreement.

 

16.  WAIVER OF BREACH - EFFECT. No waiver or any breach of any term or provision
of this Agreement shall be construed to be, nor shall be, a waiver of any other
breach of this Agreement. No waiver shall be binding unless in writing and
signed by the Party waiving the breach.

 

17.  FULL UNDERSTANDING AND VOLUNTARY ACCEPTANCE. In entering into this
Agreement, the Parties represent that they have relied upon the advice of their
attorneys or have chosen to enter into this Agreement without the assistance of
counsel based upon their understanding of the terms hereof. The terms of this
Agreement have been completely read and explained to them by their attorneys
and/or they have reviewed the terms hereof in complete detail and that the terms
are fully understood and voluntarily accepted by them.

 

 

 

 

18.  HEADINGS. The headings in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

KIT DIGITAL, INC.   By: /s/ Lou Schwartz    Lou Schwartz, Esq.   General Counsel
  GAVIN CAMPION   /s/ Gavin Campion  

 

 

